PROB35                                                                        Report and Order Terminating Supervision
(Reg 3/93)                                                                             Prior to Original Expiration Date



                               UNITED STATES DISTRICT COURT
                                           FOR THE
                             EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                        v.                                    Crim. No. 5:11-CR-187-lD

ARTURO RICO

        On May 5, 2016, the above named was released from prison and commenced a term of supervised
release for a period of 60 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Maurice J. Foy                                   Isl Amir A. Hunter
Maurice J. Foy                                       Amir A. Hunter
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919.861.8663
                                                     Executed On: September 4, 2020


                                          ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated .

         . Dated this   -~e~- day of '52t-k ~h     O 4,        , 2020.




                                                              ames C. Dever III
                                                             U.S. District Judge




                 Case 5:11-cr-00187-D Document 62 Filed 09/08/20 Page 1 of 1
